Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This responds to Applicant’s Arguments/Remarks filed 01/14/2022. Claims 1, 3-5, 7-13, 14-15, 17-19 have been amended. Claims 1-20 are now pending in this Application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, 12, 14-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giles et al (U.S. Pub No. 2010/0223067 A1), and Oprea et al (U.S. Patent No. 9,674,210), and further in view of Molesky et al (U.S. Pub No. 2013/0113820 A1), and Arthursson (U.S. Pub No. 2009/0157627 A1).

As per claim 1, Giles discloses a system, comprising: 
a client device; and program instructions executable in the client device, wherein the program instructions, when executed by a processor, cause the client device to at least (Par [0022]): 
receive an enterprise map comprising a plurality of user identifiers, a respective user identifier being associated with a corresponding hierarchy level of a plurality of hierarchy levels of an enterprise hierarchy (Par [0004, 0018, 0025] receiving identifier and assign a particular significance level); 
receive enterprise content comprising a plurality of enterprise content items, wherein an enterprise content item specifies a user identifier of the plurality of user identifiers enterprise content (Par [0033]).

Giles discloses a user interface, Giles silence about wherein the user identifier is one of a plurality of user identifiers; determine, based on the user identifier of the enterprise content, that the 
However, Oprea the user identifier is one of a plurality of user identifiers; determine, based on the user identifier specified by the enterprise content item, that the enterprise content item is associated with a particular hierarchy-based category of a plurality of hierarchy-based categories, the particular hierarchy-based category indicating apposition of a hierarchy level of the user identifier of the enterprise content item relative to a client hierarchy level of a client user identifier associated with the client device; renders a first subset of the plurality of enterprise content item that are a first number of levels relative to the client hierarchy level, plurality of enterprise content items that are a second number of levels relative to the client hierarchy level (Col 10 lines 9-65).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Oprea into the teachings of Giles in order to improve performance and enhanced security (Col 1 line 55).    
Giles and Oprea do not explicitly disclose generate, on the client device, a user interface that indicates the enterprise content using a particular shade assigned to the particular hierarchy-based category and indicative of the position of the hierarchy level relative to a client hierarchy level in the enterprise hierarchy.
However, Molesky discloses generate a user interface that indicates the enterprise content using a particular shade assigned to the particular hierarchy-based category and indicative of the 
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Molesky into the teachings of Giles as modified by Oprea in order to provide a user option to adjust the transparency value and filter the data (par [0012]).    
Giles, Oprea and Molesky do not explicitly disclose hides a second subset of the plurality of enterprise content items.
However, Arthursson discloses hides a second subset of the plurality of enterprise content items (Par [0115] and fig 8A).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Arthursson into the teachings of Giles as modified by Oprea and Molesky in order to provide more effective ways of leveraging the connectivity of network (Par [0003]).As per claim 2, Molesky discloses the system of claim 1, wherein the particular shade comprises: monochromatic shade, or a shade of a color (Par [0086]). As per claim 5, Giles discloses the system of claim 1, wherein the program instructions, when executed by the processor, further cause the client device to at least: transmit a request for files, wherein the request for files comprises a particular hierarchy level associated with the client device; and receive a file based on the client hierarchy level, the file comprising the enterprise content item, wherein the user interface organizes shared files associated with the enterprise (Par [0036-0037]). 
receiving an enterprise map comprising a plurality of user identifiers, a respective user identifier being associated with a corresponding hierarchy level of a plurality of hierarchy levels of an enterprise hierarchy (Par [0004, 0018, 0025] receiving identifier and assign a particular significance level);
receiving enterprise content comprising a plurality of enterprise content items, wherein an enterprise content item specifies a user identifier of a plurality of user identifiers (Par [0033]); 

Giles discloses a user interface, Giles silence about wherein the user identifier is one of a plurality of user identifiers; determine, based on the user identifier of the enterprise content, that the enterprise content is associated with a particular hierarchy-based category of a plurality of hierarchy-based categories, the particular hierarchy-based category indicating apposition of a hierarchy level of the user identifier of the enterprise content relative to a client hierarchy level of a client user identifier associated with the client device; renders a first subset of the plurality of enterprise content item that 
However, Oprea the user identifier is one of a plurality of user identifiers; determine, based on the user identifier specified by the enterprise content item, that the enterprise content item is associated with a particular hierarchy-based category of a plurality of hierarchy-based categories, the particular hierarchy-based category indicating apposition of a hierarchy level of the user identifier of the enterprise content item relative to a client hierarchy level of a client user identifier associated with the client device; renders a first subset of the plurality of enterprise content item that are a first number of levels relative to the client hierarchy level, plurality of enterprise content items that are a second number of levels relative to the client hierarchy level (Col 10 lines 9-65).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Oprea into the teachings of Giles in order to improve performance and enhanced security (Col 1 line 55).    
Giles and Oprea do not explicitly disclose generate, on the client device, a user interface that indicates the enterprise content using a particular shade assigned to the particular hierarchy-based category and indicative of the position of the hierarchy level relative to a client hierarchy level in the enterprise hierarchy.
However, Molesky discloses generate a user interface that indicates the enterprise content using a particular shade assigned to the particular hierarchy-based category and indicative of the position of the hierarchy level relative to a client hierarchy level in the enterprise hierarchy (Par [0086, 0091]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Molesky into the teachings of 
Giles, Oprea and Molesky do not explicitly disclose hides a second subset of the plurality of enterprise content items.
However, Arthursson discloses hides a second subset of the plurality of enterprise content items (Par [0115] and fig 8A).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Arthursson into the teachings of Giles as modified by Oprea and Molesky in order to provide more effective ways of leveraging the connectivity of network (Par [0003]).    As per claim 9, Molesky discloses the computer-implemented method of claim 8, wherein the particular shade comprises a shade of color (Par [0089]). As per claim 12, Giles discloses the computer implemented method of claim 8, further comprising: transmitting a request for files, wherein the request for files comprises the client hierarchy level associated with the client device; and receiving a file based on the hierarchy level, the file comprising the enterprise content item, wherein the user interface organizes shared files associated with an enterprise.As per claim 14, Giles discloses the computer implemented method of claim 8, further comprising: obtaining a selection of a user interface element, that updates the user interface to show the second subset of the a plurality of enterprise content items (Par [0036-0037]). 
receive an enterprise map comprising a plurality of user identifiers, a respective user identifier being associated with a corresponding hierarchy level of a plurality of hierarchy levels of an enterprise hierarchy (Par [0004, 0018, 0025] receiving identifier and assign a particular significance level);
receive enterprise content comprising a plurality of enterprise content items, wherein an enterprise content item specified a user identifier wherein the user identifier is one of the plurality of user identifiers (Par [0033]).

Giles discloses a user interface, Giles silence about wherein the user identifier is one of a plurality of user identifiers; determine, based on the user identifier of the enterprise content, that the enterprise content is associated with a particular hierarchy-based category of a plurality of hierarchy-based categories, the particular hierarchy-based category indicating apposition of a hierarchy level of the user identifier of the enterprise content relative to a client hierarchy level of a client user identifier associated with the client device; renders a first subset of the plurality of enterprise content item that are a first number of levels relative to the client hierarchy level, plurality of enterprise content items that are a second number of levels relative to the client hierarchy level.
However, Oprea the user identifier is one of a plurality of user identifiers; determine, based on the user identifier specified by the enterprise content item, that the enterprise content item is associated with a particular hierarchy-based category of a plurality of hierarchy-based categories, the particular hierarchy-based category indicating apposition of a hierarchy level of the user identifier of the enterprise content item relative to a client hierarchy level of a client user identifier associated with the client device; renders a first subset of the plurality of enterprise content item that are a first number of 
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Oprea into the teachings of Giles in order to improve performance and enhanced security (Col 1 line 55).    
Giles and Oprea do not explicitly disclose generate, on the client device, a user interface that indicates the enterprise content using a particular shade assigned to the particular hierarchy-based category and indicative of the position of the hierarchy level relative to a client hierarchy level in the enterprise hierarchy.
However, Molesky discloses generate a user interface that indicates the enterprise content using a particular shade assigned to the particular hierarchy-based category and indicative of the position of the hierarchy level relative to a client hierarchy level in the enterprise hierarchy (Par [0086, 0091]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Molesky into the teachings of Giles as modified by Oprea in order to provide a user option to adjust the transparency value and filter the data (par [0012]).    
Giles, Oprea and Molesky do not explicitly disclose hides a second subset of the plurality of enterprise content items.
However, Arthursson discloses hides a second subset of the plurality of enterprise content items (Par [0115] and fig 8A).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Arthursson into the teachings of 
As per claim 16, Molesky discloses the non-transitory computer-readable medium of claim 15, wherein the particular shade comprises: a monochromatic shade or a shade of a color (Par [0089]).As per claim 19, Giles discloses the non-transitory computer-readable medium of claim 15, wherein the program instructions, when executed by the processor, further cause the client device to at least: transmit a request for files, wherein the request for files comprises a particular hierarchy level associated with the client device; and receive a file based on the client hierarchy level, the file comprising the enterprise content item, wherein the user interface organizes shared files associated with the enterprise (Par [0036-0037]) 




Claims 3-4, 10-11, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giles et al, Oprea et al, and Molesky et al, and Arthursson, and further in view of Makanawala et al (U.S. Pub No. 2013/0262320 A1).

As per claim 3, Giles, Oprea and Molesky and Arthursson do not explicitly disclose the system of claim 1, wherein the program instructions, when executed by the processor, further cause the client device to at 
However, Makanawala discloses wherein the program instructions, when executed by the processor, further cause the client device to at least: receive social media network data comprising a the enterprise content, wherein the user interface comprises a social media user interface (Par [0085]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Makanawala into the teachings of Giles as modified by Oprea and Molesky in order to provide high profile customers (Par [0029]).    As per claim 4, Makanawala discloses the system of claim 1, wherein the program instructions, when executed by the processor, further cause the client device to at least: receive an email message comprising the enterprise content, wherein the user interface comprises an email user interface (Par [0085]).
As per claim 10, Giles Oprea and Molesky do not explicitly disclose the computer-implemented method of claim 8, further comprising: receiving social media network data comprising a post or a comment, the social media network data comprising the enterprise content item, wherein the user interface comprises a social media user interface. 
However, Makanawala discloses wherein the program instructions, when executed by the processor, further cause the client device to at least: receive social media network data comprising a post or a comment, the social media network data comprising the enterprise content item, wherein the user interface comprises a social media user interface (Par [0085]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Makanawala into the teachings 
However, Makanawala discloses wherein the program instructions, when executed by the processor, further cause the client device to at least: receive social media network data comprising a post or a comment, the social media network data comprising the enterprise content, wherein the user interface comprises a social media user interface (Par [0085]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Makanawala into the teachings of Giles as modified by Opera and Molesky and Arthursson in order to provide high profile customers (Par [0029]).    
As per claim 18, Makanawala discloses the non-transitory computer-readable medium of claim 15, wherein the program instructions, when executed by the processor, further cause the client device to at least: receive an email message, the email message comprising the enterprise content item, wherein the user interface comprises an email user interface (Par [0085]).


6.	Claims 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giles et al, Oprea et al, and Molesky et al, and Arthursson and further in view of Sharma et al (U.S. Pub No. 2013/0111545 A1).

7.	As per claim 13, Giles , Oprea, and Molesky and Arthursson do not explicitly disclose the computer implemented method of claim 8, wherein the plurality of user identifiers comprise at least one of: plurality email addresses, and a plurality user accounts with an enterprise.
However, Sharma discloses wherein the plurality of user identifiers comprise at least one of: plurality email addresses, and a plurality user accounts with an enterprise (Par [0035]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Sharma into the teachings of Giles as modified by Oprea and Molesky and Arthursson in order to provide privacy and capability for data exchanged between service providers and enterprise (Par [0002]).    
As per claim 20, Giles , Oprea, and Molesky and Arthursson do not explicitly disclose the non-transitory computer-readable medium of claim 15, wherein the plurality of user identifiers comprise at least one of: a plurality of email addresses, and a plurality of user accounts with an enterprise.
However, Sharma discloses wherein the plurality of user identifiers comprise at least one of: plurality email addresses, and a plurality user accounts with an enterprise (Par [0035]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Sharma into the teachings of Giles as modified by Oprea and Molesky and Arthursson in order to provide privacy and capability for data exchanged between service providers and enterprise (Par [0002]).    




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765.  The examiner can normally be reached on Monday to Thursday from 9:30AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Alam Hosain can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




February 10, 2022
/THU N NGUYEN/Examiner, Art Unit 2154